01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 19-434
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   ANTHONY LOUIS LAM,                   )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Conspiracy to Distribute and to Possess with Intent to Distribute

15 Controlled Substances; Conspiracy to Export Controlled Substances

16 Date of Detention Hearing:     September 18, 2019.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22          1.     Defendant has been indicted in the Central District of California for the above-



     DETENTION ORDER
     PAGE -1
01 listed charges (CR19-393). Defendant has waived an identity hearing and an Order of Transfer

02 has been signed. Defendant was not interviewed by Pretrial Services, so his background

03 information, including citizenship, is unknown. Defendant does not contest entry of an order

04 of detention in this District, but requests the opportunity to raise the issue when he appears in

05 the charging district.

06          2.     Defendant poses a risk of nonappearance based on lack of background

07 information. Defendant poses a risk of danger based on the nature and circumstances of the

08 offense.

09          3.     There does not appear to be any condition or combination of conditions that will

10 reasonably assure the defendant’s appearance at future Court hearings while addressing the

11 danger to other persons or the community.

12 It is therefore ORDERED:

13 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

14      General for confinement in a correction facility separate, to the extent practicable, from

15      persons awaiting or serving sentences or being held in custody pending appeal;

16 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

17 3. On order of the United States or on request of an attorney for the Government, the person

18      in charge of the corrections facility in which defendant is confined shall deliver the

19      defendant to a United States Marshal for the purpose of an appearance in connection with a

20      court proceeding; and

21 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

22      the defendant, to the United States Marshal, and to the United State Probation Services



     DETENTION ORDER
     PAGE -2
01     Officer.

02        DATED this 18th day of September, 2019.

03

04                                                  A
                                                    Mary Alice Theiler
05                                                  United States Magistrate Judge

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
